Citation Nr: 0727437	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  05-36 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas


THE ISSUE

Entitlement to an initial compensable disability rating for 
gouty arthritis, left great toe.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1969 to November 
1970.  He also had periods of reserve service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 RO decision which granted 
the veteran's claim of service connection for gout and 
assigned a noncompensable rating.  The veteran participated 
in a Travel Board hearing with the undersigned Veterans Law 
Judge in April 2007.  A transcript of that proceeding has 
been associated with the veteran's claims folders.  The 
veteran did not submit any additional evidence at his 
hearing.


FINDING OF FACT

The veteran's gout is productive of at least one exacerbation 
per year.


CONCLUSION OF LAW

The criteria for an initial evaluation of 20 percent, but no 
higher, are met for gout of the left great toe.  38 U.S.C.A. 
§ 1155 (West 2002 & West Supp. 2006); 38 C.F.R. § 4.71a, 
Diagnostic Code 5002, 5017 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & West Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
West Supp. 2006); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  

Letters dated in January 1998, April 2001 and June 2005 fully 
satisfied the duty to notify provisions.  See 38 U.S.C.A. § 
5103(a) (West 2002 & West Supp. 2006); 38 C.F.R. § 
3.159(b)(1) (2006); Quartuccio, at 187.  The veteran was 
aware that it was ultimately his responsibility to give VA 
any evidence pertaining to the claim.  The Board notes that 
the veteran was not provided with a notice letter compliant 
with the VCAA prior to the initial adjudication of the claim 
in March 1998 because the VCAA had not yet been enacted.  The 
veteran was not prejudiced by this, as he was issued letters 
compliant with the VCAA in April 2001 and June 2005, and he 
was provided with a meaningful opportunity to participate in 
the adjudication of his claim.  The April 2001 and June 2005 
letters told him to provide any relevant evidence in his 
possession.  See Pelegrini II, at 120-121.  

The U.S. Court of Appeals for Veterans Claims (Court) 
recently held that "the statutory scheme contemplates that 
once a decision awarding service connection, a disability 
rating, and an effective date has been made, § 5103(a) notice 
has served its purpose, and its application is no longer 
required because the claim has already been substantiated."  
See Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In 
this case, the veteran's service connection claim was 
granted, and a disability rating and effective date was 
assigned, in a March 2005 decision of the RO.  VA's duty to 
notify under 38 U.S.C.A. § 5103(a) is discharged.  See Sutton 
v. Nicholson, 20 Vet. App. 419 (2006).  In addition, since 
the Board now concludes that the evidence is in favor of 
assigning a higher rating as of the date of his service 
connection claim (the earliest date possible under law), any 
notice error is non-prejudicial.  See Dingess, supra.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2006).

The RO provided the veteran an appropriate VA examination in 
January 2005.  There is no objective evidence indicating that 
there has been a material change in the severity of the 
veteran's gouty arthritis since he was last examined.  The 
veteran has not reported receiving any recent treatment 
specifically for this condition (other than at VA, which 
records are in the file), and there are no records suggesting 
an increase in disability has occurred as compared to the 
prior VA examination findings.  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted.  VAOPGCPREC 11-95.  The 2005 VA examination 
reports are thorough and supported by VA outpatient treatment 
records.  There is no rule as to how current an examination 
must be, and the Board concludes the examination in this case 
is adequate upon which to base a decision. 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Increased Disability Ratings

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. § 
1155 (West 2002 & West Supp. 2006); 38 C.F.R. Part 4 (2006).  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  See 38 C.F.R. § 4.7 (2006).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 38 
C.F.R. § 4.3 (2006).

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as 
here, the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the grant of service connection and consideration of 
the appropriateness of "staged rating" (assignment of 
different ratings for distinct periods of time, based on the 
facts found), is required.  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).

III.  The Merits of the Claim

By rating action of March 2005, the RO granted service 
connection and assigned an initial noncompensable rating for 
gout, left great toe, under Diagnostic Code (DC) 5017, 
effective February 24, 1999.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for 
compensable evaluation are not met.  See 38 C.F.R. § 4.31 
(2006).  When evaluating musculoskeletal disabilities, VA 
may, in addition to applying schedular criteria, consider 
granting a higher rating based on functional loss due to 
limited or excess movement, pain, weakness, excess 
fatigability, or incoordination, to include during flare-ups 
and with repeated use, and those factors are not contemplated 
in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59 (2006); DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).

Under DC 5017, gout is rated under the criteria for 
rheumatoid arthritis, DC 5002.  See 38 C.F.R. § 4.71a..  
Under DC 5002, chronic residuals such as limitation of motion 
or ankylosis, favorable or unfavorable, the disability is 
rated under the appropriate diagnostic codes for the specific 
joints involved.  Where, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under DC 
5002.  It is noted that limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion and that 
the ratings for active process will not be combined with the 
residual ratings for limitation of motion or ankylosis; 
rather, the higher evaluation should be assigned.  See 38 
C.F.R. § 4.71a, DC 5002 (2006).

Rheumatoid arthritis warrants a 20 percent evaluation where 
there are one or two exacerbations a year in a well-
established diagnosis.  A 40 percent evaluation is assigned 
when symptom combinations are productive of definite 
impairment of health are objectively supported by examination 
findings or incapacitating exacerbations occurring three or 
more times a year.  See 38 C.F.R. § 4.71a, DC 5002 (2006).

The Board finds that a 20 percent disability evaluation is 
warranted from the effective date of the veteran's claim.

A VA examination report dated in February 1998 reflects that 
on physical examination, the veteran had some slight 
tenderness when the extensor digitorum brevis mass of the 
left foot was palpated.  Range of motion testing produced, on 
inversion of the left foot, pain along the medial malleolar 
area.  The veteran did not have any inflammatory process of 
the great toe joints at that time.  X-rays of the left foot 
revealed os perineum and a spur formation on the os calcis.  
The examiner's impression was gout, multiple joints, causing 
no trouble or symptoms.

VA treatment records dated in October 1998, noted the 
veteran's complaints of consistent attacks of gout, requiring 
treatment with prednisone.  A January 1999 VA treatment note 
indicated that the veteran was in the middle of a prolonged 
attack of gout in the left great toe.  In February 1999, a VA 
treatment note stated that the veteran had suffered several 
attacks of gout in 1998, and recorded the veteran's uric acid 
as 9.8 (considered high).

In March 1999, the veteran participated in a VA examination.  
The examination report noted at the outset that the veteran 
had a proven gouty process and had intermittent flare-ups of 
an acute inflammatory process.  Upon physical examination, 
the examiner assisted the veteran in removing his socks and 
sandals.  This was done gently because of the painful 
swelling in the left foot.  The lightest palpation caused the 
veteran pain and discomfort.  This did not permit a range of 
motion test.  The examiner commented that it was the nature 
of the gout process that in between attacks, the veteran's 
physical findings may be totally absent and the veteran may 
be highly productive, but due to the metabolic nature of the 
disease process (which is an impairment of uric acid 
metabolism), the veteran could also be totally nonfunctional 
as he was during the examination.  X-rays of the left foot 
showed a spur on the plantar aspect of the os calcis and os 
perineum and densities were present in the talotibial 
interval.

VA treatment records dated in July and September 2000 noted 
the veteran's acute attacks of gout, approximately twice 
monthly.

The May 2001 VA examination report noted that the veteran was 
barely able to walk from the waiting room to the examining 
room using a cane.  His gait was halting and painful.  The 
left ankle showed a range of 10 degrees dorsiflexion and 30 
degrees plantar flexion.  It was extremely painful.  There 
was no sign of inflammation in the left ankle and the 
contours were not disturbed.  Both feet showed clawing of the 
toes.  Palpation lightly produced pain in the sinus tarsi 
bilaterally.  X-rays of the left foot showed an os perineum 
and a hallux valus deformity of 15 degrees was present.

In August 2002, VA treatment records noted the veteran's 
complaints of left great toe pain.  The veteran reported an 
acute attack several weeks prior to being seen at the VA 
Medical Center (VAMC), which he treated with prednisone.  A 
November 2002 VA treatment note indicated that the veteran 
had a heavy callus under the left great toe joint.  He was 
also diagnosed with pes planus and prominent bunions.  Custom 
shoes were ordered for the veteran.  A December 2002 VA 
treatment note indicated that the veteran was suffering from 
an acute attack of gout.  In March 2003, the veteran's 
Allopurinol dosage was increased from 300 to 400 milligrams 
per day.  The veteran's uric acid was noted as 7.0.  In 
September 2004, VA treatment records noted that the veteran's 
gout was decreased to 200 milligrams of Allopurinol per day.  
The veteran's uric acid was noted as 6.7 and the veteran 
reported he had suffered one gout flare-up in the prior six 
months.

The November 2004 VA examination report noted the 
metatarsalphalangeal (MTP) joint of the left great toe was 
normal.  The veteran's uric acid was normal since he began 
taking the Allopurinol.  Records dated in March 2005 noted 
that the veteran stopped taking the Allopurinol in December 
2004 since his prescription ran out.  The veteran reported 
that he had not had any attacks in the prior six months.  A 
July 2005 VA note reported uric acid levels of 5.70, though 
the veteran complained of pain in the left great toe.  X-rays 
in June 2005 revealed a possible bunion.  This did not appear 
to be an acute attack of gout.

In February 2006, the veteran reported that since he 
restarted Colchicine during his last visit to the VAMC, 
incidents of gout attacks had reduced.  He reported one 
attack in January 2006 that lasted one day with taking 
Indocin.  His uric acid was noted at 6.0.  In August 2006, 
the veteran's Allopurinol was increased from 200 to 300 
milligrams per day and his uric acid was noted at 6.0.  The 
veteran reported an acute attack of gout in July 2006.  In 
December 2006, a VA treatment note noted the veteran's uric 
acid level to be 7.5, but the veteran did not report any 
other acute attacks since July 2006.

During his Travel Board hearing in April 2007, the veteran 
reported that his attacks of gouty arthritis of the left 
great toe continued.  He stated that his toe became swollen 
at night.  He noted that during an attack, it was too painful 
to walk.  He could not wear shoes or socks and his toe could 
not touch anything.  He stated that two times per year his 
attacks were so severe that he could not walk.  The veteran's 
wife also noted that the veteran could no longer wear regular 
shoes, that he must wear corrective shoes at all times.  See 
BVA transcript, April, 12, 2007.

It is well documented that the veteran has suffered from 
acute attacks of gout in his left great toe at least once per 
year since he filed his claim for service connection in 
January 1998, consistent with a 20 percent disability rating.  
A rating in excess of 20 percent is not warranted as there is 
no evidence that his gout causes symptom combinations which 
are productive of definite impairment of health objectively 
supported by examination findings or incapacitating 
exacerbations occurring 3 or more times a year.  See 38 
C.F.R. § 4.71, DC 5002 (2006).  

Accordingly, the Board concludes that the criteria for a 20 
percent disability rating, but no higher, for gout of the 
left great toe are met.


ORDER

Entitlement to a 20 percent disability rating for gout of the 
left great toe is granted, subject to the laws and 
regulations governing payment of monetary benefits.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


